DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/15/2021 amended claims 1, 5, 6, 9, 12, 18, and added claims 21 and 22.  Claims 1-3, 5-14, and 16-22 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12-14, 16-18, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kitano ‘912 (US 20120242912 A1).
Regarding claim 12, Kitano ‘912 teaches a combination wheel (51; Fig. 8-10), comprising: a substrate that is a color filter (502, 5021, 5022, 602, 6021, 6022) segmented into at least two different colors (5021, 5022, 6021, 6022) and having a central angle of less than 360° whereby the color filter has a missing segment (at 5023, 6023 and/or 6024); a reflective coating (500; [0128]) coaxially aligned with the color filter (502, 5021, 5022, 602, 6021, 6022) on a central area of a first surface of the color filter (502, 5021, 5022, 602, 6021, 6022; Fig. 9 and 10); a first light-emitting phosphor segment (5012, 6012) deposited on a first sector of the reflective coating (500); a second light-emitting phosphor segment (5011, 6011) deposited on a second sector of the reflective coating (500); and a diffuser segment (5023, 6023 and/or 6024; [0130], [0140], [0141]) located adjacent the color filter (502, 5021, 5022, 602, 6021, 6022) and having a radius equal to a radius of the color filter (502, 5021, 5022, 602, 6021, 6022) the diffuser replacing the missing segment of the color filter, the diffuser segment being transmissive for blue light. 
Regarding claim 13, Kitano ‘912 further teaches the first light-emitting phosphor segment (5012, 6012) includes a green light-emitting phosphor; and the second light-emitting phosphor segment (5011, 6011) includes a red or yellow light-emitting phosphor ([0128], [0139]). 
Regarding claim 14, Kitano ‘912 further teaches the first light-emitting phosphor segment (5012, 6012) is radially aligned with a green segment of the color filter (5022, 6022); and the second light-emitting phosphor segment (5011, 6011) is radially aligned with a red or yellow segment of the color filter (5021, 6021; Fig. 9 and 10). 

Regarding claim 17, Kitano ‘912 further teaches in the color filter (502, 5021, 5022, 602, 6021, 6022) comprises a glass substrate ([0129], [0141]).  
Regarding claim 18, Kitano ‘912 further teaches an apparatus (Fig. 8-10), comprising: the combination wheel (51) of claim 12; a blue laser generator (206; [0069]) that (A) produces an excitation blue light and (B) is aligned with the reflective coating (500) and the diffuser segment (5023, 6023 and/or 6024); a first dichroic filter (208) located between the blue laser generator (405) and the combination wheel (51), wherein blue light passes through the first dichroic filter (208) and other-color light is reflected by the first dichroic filter (208); a first mirror (509) located to redirect the other-color light from the first dichroic filter (208) toward the color filter (502, 5021, 5022, 602, 6021, 6022) of the combination wheel (51), such that the other-color light passes through the color filter (502, 5021, 5022, 602, 6021, 6022) of the combination wheel (51) and is tuned to produce tuned other-color light; and an optical system (212) aligned to receive the tuned other-color light (8). 
Regarding claim 22, Kitano ‘912 further teaches the diffuser segment (5023, 6023 and/or 6024; [0130], [0140], [0141]) replacing the missing segment of the color filter extends between an inner perimeter of the color filter (502, 5021, 5022, 602, 6021, 6022) and an outer perimeter of the color filter (502, 5021, 5022, 602, 6021, 6022), the diffuser segment having radius equal to a radius of the substrate (Fig. 9 and 10).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20130258639 A1) in view of Kitano ‘912 (US 20120242912 A1).
Regarding claim 1, Hu teaches combination wheel (Fig. 4), comprising: a substrate that is a color filter (207) segmented into at least three different colors; a reflective substrate, at a central area ([0053]), coaxially aligned with the color filter (207) having a central angle of less 
Hu does not explicitly teach the color filter extend to the center of the wheel such that the reflective coating coated on a first surface of the color filter where the diffuser segment being disposed on a portion of uncoated central area of the first surface of the color filter.
Kitano ‘912 teach the color filter (502, 602) extend to the center of the wheel (Fig. 9 and 10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hu with Kitano ‘912 such that such that the reflective coating coated on a first surface of the color filter where the diffuser segment being disposed on a portion of uncoated central area of the first surface of the color filter.; because it allows improving structural strength of the combination wheel.
Regarding claim 2, Hu further teaches the first light-emitting phosphor segment (green conversion area) includes a green light-emitting phosphor; and the second light-emitting phosphor segment (red/yellow conversion area/s) includes a red or yellow light-emitting phosphor. 
Regarding claim 3, Hu further teaches the first light-emitting phosphor segment (green conversion area) is radially aligned with a green segment of the color filter (207); the second light-emitting phosphor segment (red/yellow conversion area/s) is radially aligned with a red or 
Regarding claims 5 and 6, Hu does not explicitly teach the reflective substrate is a high-reflectivity coating, reflective metal or composed of aluminum or an aluminum alloy. 
Kitano ‘912 teaches teach the reflective substrate is a high-reflectivity coating, reflective metal or composed of aluminum or an aluminum alloy ([0094]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Hu with Kitano ‘912; because it provides a highly reflective surface for visible light ([0094] of Kitano ‘912).
Regarding claim 7, the combination of Hu and Kitano ‘912 consequently results in the color filter comprises a glass substrate ([0129], [0140] of Kitano ‘912).  
Regarding claim 8, Hu further teaches a hub coupled to a motor (208), the color filter (207) being coupled to the hub (Fig. 3). 
Regarding claim 9, Hu teaches an apparatus (Fig. 3), comprising: the combination wheel (Fig. 4) of claim 1; a blue laser generator (201) that (A) produces an excitation blue light ([0063]) and (B) is aligned with the reflective substrate/coating ([0053]) and the diffuser segment (blue transmission area with scattering material; [0063]); a first dichroic filter (202) located between the blue laser generator (201) and the combination wheel (Fig. 4), wherein blue light passes through the first dichroic filter (202) and other-color light is reflected by the first dichroic filter (202); a first mirror (204) located to redirect the other-color light from the first dichroic filter (202) toward the color filter (207) of the combination wheel (Fig. 4), such that the other-color light passes through the color filter (207) of the combination wheel (Fig. 4) and is tuned to 
Regarding claim 10, Hu further teaches a second dichroic filter (212) located between the combination wheel (Fig. 4) and the optical system (213, 209), wherein the tuned other-color light passes through the second dichroic filter (212) and blue light is reflected by the second dichroic filter (212); and a second mirror (211) located to redirect blue light that passes through the diffuser segment (blue transmission area) of the combination wheel (Fig. 4) toward the second dichroic filter (212), so that the blue light is again reflected by the second dichroic filter (212) toward the optical system (213, 209). 
Regarding claim 21, Hu further teaches the diffuser segment (blue transmission area) has a radius equal to a radius of at least one of the first light-emitting phosphor segment (green conversion area) and the second light-emitting phosphor segment (red/yellow conversion area/s; Fig. 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20130258639 A1) in view of Kitano ‘912 (US 20120242912 A1) and in further view of Chang (US 20150354787 A1). 
Regarding claim 11, Hu further teaches a second dichroic filter (212) located between the combination wheel (Fig. 3) and the optical system (213); and a second mirror (211).
Neither Hu nor Kitano ‘912 explicitly teaches the blue light passes through the second dichroic filter and other-color light is reflected by the second dichroic filter or the second mirror located to redirect the tuned other-color light toward the second dichroic filter, so that the tuned other-color light is again reflected by the second dichroic filter toward the optical system.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Hu with Chang; because it provides greater flexibility in arranging optical components in a projector’s housing/chassis.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano ‘912 (US 20120242912 A1).
Regarding claim 19, Kitano ‘912 further teaches a blue color filter (5023, 6023 and/or 6024) for tuning the excitation blue light to produce tuned blue light ([0129]), 
Kitano ‘912 does not explicitly teach the blue color filter is separate from the combination wheel.
Having the blue color filter being separate from the combination wheel requires only routine skills in the arts and does not change operation of the device in anyway.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention to have the blue color filter being separate from the combination wheel.  Furthermore, making separable has been held to be obvious.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349(CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano ‘912 (US 20120242912 A1) in view of Hu (US 20130258639 A1).
Regarding claim 20, Kitano ‘912 does not explicitly teach a second dichroic filter or a second mirror.
Hu teaches a second dichroic filter (212) located between the combination wheel (207) and the optical system (213, 209); and a second mirror (211) wherein the second dichroic mirror (212) and the second mirror (211) are configure to redirect the tuned other-color and the tuned blue light toward the optical system (213, 209; Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Kitano ‘912 with Hu; because it allows mixing transmitted light with converted light to reduce heat generation in the combination wheel.

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are moot in view of new grounds of rejection/s necessitated by the amendment of claim 1.

Applicant's arguments with respect to claim 12 have been fully considered but are found not persuasive.
Regarding claim 12, applicant/s argue, 

Examiner respectfully disagrees.  The issue here is whether the reflective substrate 500 can be interpreted as the claimed reflective coating.  According to Merriam-Webster Online dictionary, a coat/coating is a layer of one substance covering another.  Here the substrate 500 is a substance that cover another substance the color filter 502/602. 

The rejection/s of claims 1-3, 5-14, and 16-20 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882